DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is response after Ex Parte Quayle Action filed on May 12, 2022. The amendment has been entered.

Specification
The title of the invention has been amended by the Applicant in the response filed on May 3, 2022 and read as follows “A Structurally Improved Current Leakage Interrupter”. The new title is indicative of the invention to which the claims are directed. This new title of the invention is acceptable.

Drawings
The drawings were received on May 03, 2022.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Examiner’s Note: The changes below merely correct for typographical errors and/or formatting, and in no manner affects the scope of the claims. More importantly, the changes do not further limit the claim language.

The claims have been amended as follows: 
Claim 1. A current leakage interrupter, comprising a shell formed by mutual connection of an upper shell and a lower shell, a printed circuit board (PCB) provided inside the shell, a detection device and a trip device mounted to the PCB, power lines electrically connected to the trip device through the detection device, and pins electrically connected to the trip device; the lower shell is opened with pin holes; front ends of the pins extend out of the pin holes; wherein a reverse hook is provided at an inner side of the lower shell at an edge of each pin hole to fix tightly onto a first side of a rear end of a corresponding pin; a second side of the rear end of each pin is extended and bended into a bended portion; a supporting seat is also provided at the inner side of the lower shell at the edge of each pin hole to support the bended portion of the corresponding pin; press strips are provided at an inner side of the upper shell to abut against the respective bended portions of the pins.

Claim 2. The current leakage interrupter of claim 1, wherein each bended portion of a corresponding pin is bended at said second side of the rear end of the corresponding pin, bending away from the trip device; a rear end of the bended portion has an extension towards said first side of the rear end of the corresponding pin, and a connecting rod is provided at the extension; a hollow space is formed between said first side of the rear end of the corresponding pin and the connecting rod; a rear end of the connecting rod has a conical shape, and the connecting rod is inserted into the PCB.

Claim 3. The current leakage interrupter of claim 2, wherein the trip device comprises a reset button, a reset spring, an actuator, a L slider, moving contact arms, and solenoid assembly; the reset button is configured to pass through the PCB and is spring loaded against the PCB via the reset spring; the actuator abuts against a front side of the lower shell; the actuator is provided with a buckling groove; the L slider is provided with a sliding head; the solenoid assembly is provided on the PCB and connected to the L slider; the solenoid assembly drives the L slider to move so that the sliding head is released along the buckling groove; the reset button is provided with a locking groove; the sliding head is provided with a locking portion that locks and holds onto the locking groove; one end of each moving contact arm is fixedly connected to the detection device, and another end of each moving contact arm is resiliently in contact with the actuator; when the sliding head of the L slider locks and holds onto the locking groove of the reset button, said another end of each moving contact arm is electrically in contact with the bended portion of a corresponding pin.

Claim 4. The current leakage interrupter of claim 3, wherein the solenoid assembly comprises a solenoid bobbin, a solenoid spring, and a linkage shaft; the solenoid bobbin is sleeved with an electromagnetic coil; the linkage shaft is disposed inside the solenoid bobbin; two ends of the solenoid spring abut against an inner wall of the solenoid bobbin and one end of the linkage shaft respectively; another end of the linkage shaft is connected to the L slider.

Claim 5. The current leakage interrupter of claim 4, wherein two sides of the actuator are each provided with a protrusion; said another end of each moving contact arm is provided with a notch fitted with the corresponding protrusion.

Claim 6. The current leakage interrupter of claim 5, wherein the detection device comprises a transformer; said one end of each moving contact arm extends to pass through a center part of the transformer; the power lines are electrically connected with the moving contact arms.

Claim 7. The current leakage interrupter of claim 6, wherein the transformer comprises an outer shell, a ring-shaped metal magnetic core, a low voltage winding assembly, and a high voltage winding assembly; the ring-shaped metal magnetic core is placed at a center part of the outer shell; the low voltage winding assembly winds around the ring-shaped metal magnetic core; each of two opposite sides of the outer shell is fixedly provided with two metal pins; the high voltage winding assembly winds around the ring-shaped metal magnetic core for one to two times, and the two ends of the high voltage winding assembly are connected with the two metal pins respectively at one of the two opposite sides of the outer shell, and two ends of the low voltage winding assembly are connected with the two metal pins respectively at another one of the two opposite sides of the outer shell; by filling using epoxy resin, the outer shell is formed integrally with the ring-shaped metal magnetic core, the low voltage winding assembly and the high voltage assembly; the metal pins and the PCB are electrically connected.

Claim 8. The current leakage interrupter of claim 7, wherein the outer shell comprises a base board and an enclosure provided on the base board; a center part of the base board is provided with a hollow column; the ring-shaped metal magnetic core sleeves around hollow column; said one end of each moving contact arm extends to pass through the hollow column; snap holes are provided on the base board; a snap fit is provided on each moving contact arm to insert into a corresponding snap hole; the inner side of the lower shell is provided with a fixing column; two side surfaces of the fixing column are provided with fixing grooves respectively; said one end of each moving contact arm which is extended is provided with a fixing rib cooperating with a corresponding fixing groove; when the hollow column sleeves onto the fixing column, the fixing rib of each moving contact arm fitted into the corresponding fixing groove of the fixing column.

Claim 9. The current leakage interrupter of claim 8, wherein the power lines are connected with the moving contact arms through wire connection terminals; one side of each wire connection terminal is provided with riveting press pieces that connect a corresponding power line by riveting or spot welding; another side of each wire connection terminal is provided with an insertion piece inserted into a gap between a corresponding moving contact arm and the hollow column.

Claim 10. The current leakage interrupter of claim 9, wherein a wire press block and a wire press seat that cooperate to press against the power lines are provided inside the shell; a wire press groove is provided on the wire press seat; each of two side walls of the wire press seat is provided with a wire locking groove that is in communication with the wire press groove; the wire press block is mounted into the wire press groove; each of two side walls of the wire press block is provided with a wire locking block that locks into a corresponding wire locking groove.

Allowable Subject Matter
Claim(s) 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “wherein a reverse hook is provided at an inner side of the lower shell at an edge of each pin hole to fix tightly onto a first side of a rear end of a corresponding pin; a second side of the rear end of each pin is extended and bended into a bended portion; a supporting seat is also provided at the inner side of the lower shell at the edge of each pin hole to support the bended portion of the corresponding pin; press strips are provided at an inner side of the upper shell to abut against the respective bended portions of the pins.”
Claims 2 - 10 are allowed by dependence on claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836                                                                                                                       
/N.B./Examiner, Art Unit 2836